ACCEPTED
                                                                                        14-15-00296-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   5/20/2015 4:10:43 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK




                         NO. 14-15-00296-CV
                                                                  FILED IN
                                                           14th COURT OF APPEALS
                                                              HOUSTON, TEXAS
                                                           5/20/2015 4:10:43 PM
                IN THE FOURTEENTH COURT OF            APPEALS
                                                           CHRISTOPHER A. PRINE
                                                                    Clerk


                         CFM DEVELOPMENT, LLC,
                                Appellant,

                                         v.

                            DELTON DRUM, et al.,
                                Appellees.


                    Appealed from the 253rd Judicial District
                            Liberty County, Texas
                       Trial Court Cause No. CV71357


    APPELLANT’S UNOPPOSED FIRST MOTION FOR EXTENSION
             OF TIME TO FILE APPELLANT’S BRIEF
         ______________________________________________

      Appellant, CFM Development, LLC, files this First Motion for Extension of

Time to File Appellant’s Brief and would respectfully show:

                                I. INTRODUCTION

      1.    This is an appeal from a jury trial.

      2.    Appellant’s Brief is currently due May 28, 2015.

      3.    Appellant has neither sought nor received any extensions.
      4.    Appellant requests a 30-day extension to file its brief, or up and

including June 29, 2015.

                            II. BASES FOR EXTENSION

      5.    In addition to attempting to review the record and adequately brief the

issues in this case, Mr. Moore:

      *     Prepared and filed a brief on April 24, 2015, in No.
            6:14-cv-00419-WSS, Jerry W. Scarbrough v. Helen Purser, et al., in the
            United States District Court Western District of Texas Waco Division.
            That is an appeal from an adversarial proceeding, which included nine
            days of trial testimony before the bankruptcy court, a multitude of
            exhibits, as well as the introduction of the reporter's record (16 volumes)
            from a state-court trial that resulted in the adverse judgment sought to
            be discharged. Because of the nature and size of the record in that case,
            Mr. Moore could not complete and file that brief early and begin
            working on this appeal;

      *     Prepared and filed a brief on the merits in the Texas Supreme Court on
            May 13, 2015, in No. 14-0584, Christa Shelley v. CHCA West Houston,
            L.P. d/b/a West Houston Medical Center;

      *     Prepared and filed a trial brief and then appeared at and argued a
            significant pretrial matter on May 15, 2015, in No. 2013-45326, Kenneth
            Thorns v. Chevron Phillips Chemical Company, LLC, in the 270th
            Judicial District Court, Harris County, Texas, in a case that was set for
            trial on May 18th on a two-week trial docket; and

      *     Is preparing a brief in No. 14-14-00664-CV; In the Guardianship of
            John D. Burley, An Incapacitated Person, in the Fourteenth Court of
            Appeals, which is due June 1, 2015, and in a case in which the Court has
            already granted two extension for lead appellate counsel (not Mr.
            Moore).




                                         -2-
                                    III. PRAYER

      6.     Therefore, counsel asks that the Court grant this request and extend the

time for appellant to file its brief up to and including June 29, 2015.

                                        Respectfully submitted,

                                        /s/ Daryl L. Moore
                                        Daryl L. Moore (14324720)
                                        DARYL L. MOORE, P.C.
                                        1005 Heights Boulevard
                                        Houston, Texas 77008
                                        713.529.0048 Telephone
                                        713.529.2498 Facsimile
                                        daryl@heightslaw.com

                                        Etta Davidson (07495750)
                                        LAW OFFICE OF FREDERICK L. MCGUIRE
                                        2500 E TC Jester Blvd, Ste 285
                                        Houston, Texas 77008
                                        713.956.9646 Telephone
                                        713.956.9695 Facsimile

                                        Counsel for Appellant, CFM Development,
                                        LLC




                                          -3-
                         CERTIFICATE OF CONFERENCE

      I, Daryl L. Moore, certify that I conferred with opposing counsel for appellees
to determine whether they oppose this request. Mr. Richard Baker, counsel for
appellees, does not oppose this request.


                                               /s/ Daryl L. Moore
                                               Daryl L. Moore

                             CERTIFICATE OF SERVICE

      On May 20, 2015, I sent a true and correct copy of this First Motion for
Extension via E-service to the following:

      Richard Baker
      BAKER & ZBRANEK
      1935 Trinity
      P.O. Box 10066
      Liberty, Texas 77575
      bzlaw@imsday.com

      Counsel for Appellees
      Oil Well Buyers Corporation and Eugene A. Smitherman

      Ron Norwood
      THE NORWOOD LAW FIRM
      517 Travis St, Suite 300
      Liberty, Texas 77575
      936.334-1118 Facsimile

      Counsel for Delton Drum, et al.


                                               /s/ Daryl L. Moore
                                               Daryl L. Moore



                                         -4-
                         CERTIFICATE OF COMPLIANCE

      Relying on the word count function in the word processing software used to
produce this document, I certify that the number of words in this motion, excluding
the parts listed in TRAP Rule 9.4(i)(1), is 369.

       This motion complies with the typeface requirements of TRAP 9.4(e) because
it uses a conventional typeface no smaller than 14-point (WordPerfect X6 14-point
Times New Roman).


                                              /s/ Daryl L. Moore
                                              Daryl L. Moore




                                        -5-